IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL J. JAMESSON,                            §
                                                §      No. 219, 2016
       Plaintiff Below,                         §
       Appellant,                               §
                                                §      Court Below: Superior Court
       v.                                       §      of the State of Delaware
                                                §
REICHHOLD INCORPORATED,                         §      C.A. No. N12C-03-149
                                                §
       Defendant Below,                         §
       Appellee.                                §

                                 Submitted: May 17, 2017
                                 Decided:   May 18, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                         ORDER

       This 18th day of May 2017, it appears to the Court that the judgment of the

Superior Court as to plaintiff Michael J. Jamesson should be affirmed on the basis

of and for the reasons assigned in its memorandum opinion and order dated August

21, 2014.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice

1
 In re Asbestos Litigation:Michael Jamesson, et al., v. Reichhold, Inc., et. al., 2014 WL 4180186
(Del. Super. Aug. 21, 2014).